 

@ 2:19-cr-00406-PSGUNDEER SEATES PISERIGNEOWBRIPage 1 of 2 Page ID #:3

CENTRAL DISTRICT OF CALIFORNIA
CASE SUMMARY

 

 

Case Number ¢: R 4 9 “ O04 0 6 -R%

U.S.A. v. Derrick Stroub

 

Indictment [_] Information

Defendant Number 1
Year of Birth 1990

 

 

Investigative agency (FBI, DEA, etc.) USPS OIG

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."

OFFENSE/VENUE

a. Offense charged as a:

[_] Class A Misdemeanor [_] Minor Offense [_] Petty Offense
[_] Class B Misdemeanor [_]| Class C Misdemeanor [¥] Felony
b. Date of Offense September 22, 2016

 

c. County in which first offense occurred

San Luis Obispo County

 

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

[_] Los Angeles
[_] Orange

[_] Riverside

[_] San Bernardino

[_] Ventura

[_] Santa Barbara
San Luis Obispo
[_] Other

Citation of Offense 18 U.S.C. § 1703{a)

 

 

e. Division in which the MAJORITY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
[_] Eastern (Riverside and San Bernardino) [_] Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before trial?

No [_] Yes

If "Yes," Case Number:

 

Pursuant to General Order 16-05, criminal cases may be related
if a previously filed indictment or information and the present
case:

a. arise out of the same conspiracy, common scheme,
transaction, series of transactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by different judges.

Related case(s), if any (MUST MATCH NOTICE OF RELATED
CASE):

 

 

CR-77 (19/17)

CASF SLIMMARY

PREVIOUSLY FILED COMPLAINT/CVB CITATION
A complaint/CVB citation was previously filed on:

Case Number:

 

Assigned Judge:

 

Charging:

 

The complaint/CVB citation:
[_] is still pending
|] was dismissed on:

PREVIOUS COUNSEL
Was defendant previously repregentédy- ‘

21 Tne ele

 

 

 

“iS 4
z Wd
oO

PY
5

 

IF YES, provide Name:

 

Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the Indictment/Information?

[_] Yes* No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[] Yes* No

*AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
CHECKED.

SUPERSEDING INDICTMENT/INFORMATION

IS THIS ANEW DEFENDANT? [_] Yes [_] No

This is the superseding charge (i.e., 1st, 2nd).
The superseding case was previously filed on:

 

 

Case Number

 

The superseded case:
[_] is still pending before Judge/Magistrate Judge

 

L_] was previously dismissed on

 

Are there 8 or more defendants in the superseding case?

[_] Yes* [] No
Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* [_] No
Was a Notice of Complex Case filed on the indictment or
Information?
[_] No

[_] Yes
*AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
FILED IF EITHER "YES" BOX IS CHECKED.

Pana 1 nf?

 
Case 2:19-cr-00406-PSGUNIDEDREATES PISHRIGNEOWRIPage 2 of 2 Page ID #:4
CENTRAL DISTRICT OF CALIFORNIA

 

CASE SUMMARY
INTERPRETER CUSTODY STATUS
Is an interpreter required? —_[_] YES NO Defendant is not in custody:

IF YES, list language and/or dialect: a. Date and time of arrest on complaint:

b. Posted bond at complaint level on:

 

in the amount of $

 

 

 

 

 

OTHER
7 c.PSA supervision? [-] Yes [_]No
Male [_] Female d. Is on bail or release from another district:
US.Citizen [_] Alien
Alias Name(s) Defendant is in custody:
a. Place of incarceration: [_] State (_] Federal

This defendant is charged in: b. Name of Institution:

All counts c. If Federal, U.S. Marshals Service Registration Number:

 

[_] Only counts:

 

d.[_] Solely on this charge. Date and time of arrest:

[_] This defendant is designated as "High Risk" per
18 USC § 3146(a)(2) by the U.S. Attorney.

 

 

e. On another conviction: [] Yes [] No
| ee Oe as "Special Case” per IFYES: [J State [1] Federal CJ writ of issue
Is defendant a juvenile? C1 Yes No f. Awaiting trial on other charges: [| Yes [_] No
IF YES, should matter be sealed? [_] Yes [_] No IFYES: [| State [] Federal AND

Name of Court:

ie ove), of substantive law that will be involved in this case Date transferred to federal custody:
[_] financial institution fraud [-] public corruption This person/proceeding is transferred from another district
[_] government fraud ["] tax offenses pursuanttoF.R.CrP,  __20 __?! __*
[_] environmental issues [-] mail/wire fraud
[_] narcotics offenses [_] immigration offenses
[_] violent crimes/firearms [_] corporate fraud

Other mail offense

 

 

 

EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:

 

 

A
Signature of Assistant U.S. Attorney

Agustin D, Orozco
Print Name

Date 07/11/2019

 

 

CR-77 (19/171 CASE SIIMAARV Dana 9 nf 2
